DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-19 are pending. Claims 3, 5, 6, 8-10, 12, and 13 stand amended. Claims 14-19 are newly presented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5, 9-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Zhang (US 20170168204 A1, corresponds to CN 104865732 A).
Regarding claim 1, Zhang teaches a photonic crystal (Fig. 3, 011), comprising first dielectric layers (A) and second dielectric layers (B) having different refractive indexes (¶69-70), the first dielectric Fig. 3), wherein a thickness and a refractive index of each of the first dielectric layers and a thickness and a refractive index of each of the second dielectric layers (¶70) are configured such that the photonic crystal blocks blue light with a wavelength of 420 nm to 470 nm incident into the photonic crystal from passing through the photonic crystal (Fig. 4 heightened reflectivity in the visible band including blue wavelengths i.e. blocking blue, ¶91-92, wherein layer 012 emits any one of red, green, or blue, and photonic crystal 011 blocks the same).
Regarding claim 5, Zhang teaches the photonic crystal according to claim 1, and further discloses wherein the first dielectric layers and the second dielectric layers are both fabricated by an optical thin film preparation technology (¶70).
Regarding claim 9, Zhang teaches the photonic crystal according to claim 1, and further discloses wherein a count of the first dielectric layers is the same as a count of the second dielectric layers (Fig. 3, ABAB repeated N times).
Regarding claim 10, Zhang teaches a light conversion device (Figs. 2 and 3), comprising: 
a light conversion layer (012) and a photonic crystal (011), and the photonic crystal being disposed at a light emit side of the light conversion layer (Fig. 2, ¶61); 
wherein the photonic crystal comprises first dielectric layers (A) and second dielectric layers (B) having different refractive indexes (¶74), the first dielectric layers and the second dielectric layers are alternately stacked (Fig. 3), a thickness and a refractive index of each of the first dielectric layers and a thickness and a refractive index of each of the second dielectric layers (¶70, ¶91-92) are configured such that the photonic crystal blocks blue light with a wavelength of 420nm to 470nm incident into the photonic crystal from passing through the photonic crystal (Fig. 4, ¶61, ¶70, ¶91-92); 
the light conversion layer is configured to transmit a portion of first color incident light (excitation light from backlight source) and to make another portion of the first color incident light pass ¶61, ¶91-92), and a wavelength of the first color incident light is smaller than a wavelength of the light of at least one other color (inherent since energy is absorbed then emitted, ¶77, see also ¶61, ¶91-92).
Regarding claim 11, Zhang teaches te light conversion device according to claim 10, and further discloses wherein the light conversion layer comprises a quantum dot material or a fluorescent material (¶76).
Regarding claim 14, Zhang teaches the light conversion device according to claim 10, and further discloses wherein the first color incident light is blue light, and a wavelength of the first color incident light comprises a range of 420 nm to 470 nm (Fig. 4 sufficiently disclosing heightened reflectivity in the visible band including blue, ¶91-92, wherein layer 012 emits any one of red, green, or blue, and photonic crystal 011 blocks the same).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-4, 6-8, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above.
Regarding claim 2, Zhang teaches the photonic crystal according to claim 1, Zhang teaches (¶71) that n1 = 2.096, n2 = 1.38, and ¶74, da + db = 100-200nm, and n1 quarter wavelength thickness for, e.g. the wavelengths of Fig. 4, thus providing overlapping and/or close ranges, but does not explicitly show wherein the refractive index of each of the first dielectric layers is ni, the thickness of each of the first dielectric layers is hi, the refractive index of each of the second dielectric layers is no, the thickness of each of the second dielectric layers is he, ni*hi=n2*h2=lambda/4, and lambda is in a range of 440 nm to 455 nm.
It is considered that Zhang sufficiently specifies ranges that (depending on selection of n1, n2, da, and db) either overlap or are close to the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Therefore the claimed ranges, being proximal or overlapping with the disclosure of Zhang are considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation for experimenting with and thereby satisfying the claimed ranges would include tuning the photonic band gap to the chosen wavelength(s).
Regarding claim 3 and 4 and 6, Zhang teaches the photonic crystal according to claim 1, but does not explicitly show wherein a ratio of the refractive index of each of the first dielectric layers to the refractive index of each of the second dielectric layers is in a range of 1.2 to 1.4 (2.096 / 1.38 =~ 1.519).
However, the selection of suitable materials toward achieving an intended purpose is prima facie obvious. MPEP 2144.07. Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, as above with respect to claim 1, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Benefit of optimizing the material pair vis-à-vis the ratio of their refractive indices amount to engineering the band gap of the photonic crystal filter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with high and low index materials according to the teachings of Zhang and thereby achieved the claimed ratio, e.g. for the purpose of attaining a desired photonic band gap.
Regarding claim 6, Zhang teaches the photonic crystal according to claim 1, but does not explicitly show wherein the refractive index of each of the first dielectric layers is in a range of 1.8 to 2.0, and the refractive index of each of the second dielectric layers is in a range of 1.3 to 1.5.
prima facie obvious. MPEP 2144.07. Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, as above with respect to claim 1, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Benefit of optimizing the material pair amounts to choosing refractive indices thereby engineering the band gap of the photonic crystal filter according to the teachings of Zhang (¶67-69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with high and low index materials according to the teachings of Zhang and thereby achieved the claimed ratio, e.g. for the purpose of attaining a desired photonic band gap.
Regarding claim 7, Zhang teaches the photonic crystal according to claim 6, and further discloses silicon oxide (¶71). 
Zhang does not explicitly show wherein a material of the first dielectric layers comprises silicon nitride.
However, the selection of suitable materials toward achieving an intended purpose is prima facie obvious. MPEP 2144.07. Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, as above with respect to claim 1, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Benefit of optimizing the material pair amounts to choosing refractive indices thereby engineering the band gap of the photonic crystal filter according to the teachings of Zhang (¶67-69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with high and low index materials according to the teachings of Zhang and thereby achieved the claimed ratio, e.g. for the purpose of attaining a desired photonic band gap.
Regarding claim 8, Zhang teaches the photonic crystal according to claim 6, explicitly shows wherein the thickness of each of the first dielectric layers is in a range of 55 nm to 60 nm, and the thickness of each of the second dielectric layers is in a range of 75 nm to 85 nm (¶71, da + db = 100-200nm).
It is considered that Zhang sufficiently specifies ranges that (depending on selection of n1, n2, da, and db) either overlap or are close to the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Therefore the claimed ranges, being proximal or overlapping with the disclosure of Zhang are considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation for experimenting with and thereby satisfying the claimed ranges would include tuning the photonic band gap to the chosen wavelength(s).
Regarding claim 15, Zhang teaches the light conversion device according to claim 10, Zhang teaches (¶71) that n1 = 2.096, n2 = 1.38, and ¶74, da + db = 100-200nm, and n1 quarter wavelength thickness for, e.g. the wavelengths of Fig. 4, thus providing overlapping and/or close ranges, but does not explicitly show wherein the refractive index of each of the first dielectric layers is ni, the thickness of each of the first dielectric layers is hi, the refractive index of each of the second dielectric layers is n2, the thickness of each of the second dielectric layers is h2, n1*hi=n2*h2=lambda/4, and lambda is in a range of 440 nm to 455 nm.
It is considered that Zhang sufficiently specifies ranges that (depending on selection of n1, n2, da, and db) either overlap or are close to the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Therefore the claimed ranges, being proximal or overlapping with the disclosure of Zhang are considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation for experimenting with and thereby satisfying the claimed ranges would include tuning the photonic band gap (inherently including lambda) to the claimed lambda wavelength(s).
Regarding claim 16, Zhang teaches the light conversion device according to claim 10, Zhang teaches (¶71) that n1 = 2.096, n2 = 1.38, and ¶74, da + db = 100-200nm, and quarter wavelength thickness for, e.g. the wavelengths of Fig. 4, thus providing overlapping and/or close ranges but does not explicitly show wherein the refractive index of each of the first dielectric layers is in a range of 1.8 to 2.0, the refractive index of each of the second dielectric layers is in a range of 1.3 to 1.5, the thickness of each of the first dielectric layers is in a range of 55 nm to 60 nm, and the thickness of each of the second dielectric layers is in a range of 75 nm to 85 nm.
However, the selection of suitable materials toward achieving an intended purpose is prima facie obvious. MPEP 2144.07. Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, as above with respect to claim 1, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Benefit of optimizing the material layers vis-à-vis their refractive indices and thickness amount to engineering the band gap (inherently including lambda) of the photonic crystal filter in accordance with the teachings of Zhang (¶67-69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with results effective high and low index Zhang and thereby achieved the claimed ranges, e.g. for the purpose of attaining a desired photonic band gap.
Regarding claim 19, Zhang teaches a photonic crystal (Fig. 3, 011), comprising first dielectric layers (A) and second dielectric layers (B) having different refractive indexes (¶69-70), the first dielectric layers and the second dielectric layers being alternately stacked (Fig. 3), wherein a thickness and a refractive index of each of the first dielectric layers and a thickness and a refractive index of each of the second dielectric layers (¶70) are configured such that the photonic crystal blocks blue light with a wavelength of 420 nm to 470 nm incident into the photonic crystal from passing through the photonic crystal (Fig. 4 sufficiently disclosing heightened reflectivity in the visible band, ¶91-92, wherein layer 012 emits any one of red, green, or blue, and photonic crystal 011 blocks the same).
Zhang teaches (¶71) that n1 = 2.096, n2 = 1.38, and ¶74, da + db = 100-200nm, and quarter wavelength thickness for, e.g. the wavelengths of Fig. 4, thus providing overlapping and/or close ranges but does not explicitly show the refractive index of each of the first dielectric layers is ni, the thickness of each of the first dielectric layers is hi, the refractive index of each of the second dielectric layers is n2, the thickness of each of the second dielectric layers is h2, n1*hi=n2*h2=lambda/4, and lambda is in a range of 440 nm to 455 nm; the refractive index of each of the first dielectric layers is in a range of 1.8 to 2.0, the refractive index of each of the second dielectric layers is in a range of 1.3 to 1.5, the thickness of each of the first dielectric layers is in a range of 55 nm to 60 nm, and the thickness of each of the second dielectric layers is in a range of 75 nm to 85 nm.
However, the selection of suitable materials toward achieving an intended purpose is prima facie obvious. MPEP 2144.07. Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, as above with respect to claim 1, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Benefit of optimizing the material layers vis-à-vis their refractive indices and thickness amount to engineering the Zhang (¶67-69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with results effective high and low index materials and their thickness according to the teachings of Zhang and thereby achieved the claimed ranges, e.g. for the purpose of attaining a desired photonic band gap.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Akiyama (US 20200152683 A1).
Regarding claim 12, Zhang teaches the display panel, but does not explicitly show comprising the photonic crystal according to claim 1, the photonic crystal being located at a light emit side of the display panel.
Akiyama teaches an analogous display with a color filter, and explicitly shows the photonic crystal color filter (¶129) being located at a light emit side of the display panel (Fig. 1, 16).
It would have been obvious to one of ordinary skill in the art to have utilized a photonic crystal taught by Zhang as a color filter in the device of Akiyama and thereby achieved a predictable filtering result.
Regarding claim 17, Zhang teaches the display panel according to claim 12, Zhang teaches (¶71) that n1 = 2.096, n2 = 1.38, and ¶74, da + db = 100-200nm, and quarter wavelength thickness for, e.g. the wavelengths of Fig. 4, thus providing overlapping and/or close ranges but does not explicitly show wherein the refractive index of each of the first dielectric layers is ni, the thickness of each of the first dielectric layers is hi, the refractive index of each of the second dielectric layers is n2, the thickness of each of the second dielectric layers is h2, n1*hi=n2*h2=lambda/4, and lambda is in a range of 440 nm to 455 nm; the refractive index of each of the first dielectric layers is in a range of 1.8 to 2.0, the refractive 
However, the selection of suitable materials toward achieving an intended purpose is prima facie obvious. MPEP 2144.07. Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, as above with respect to claim 1, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Benefit of optimizing the material layers vis-à-vis their refractive indices and thickness amount to engineering the band gap (inherently including lambda) of the photonic crystal filter in accordance with the teachings of Zhang (¶67-69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with results effective high and low index materials and their thickness according to the teachings of Zhang and thereby achieved the claimed ranges, e.g. for the purpose of attaining a desired photonic band gap.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Cunningham (US 20090323014 A1).
Regarding claim 13, Zhang teaches the photonic crystal according to claim 1, but does not explicitly show a pair of glasses, comprising lenses and wherein the photonic crystal is stacked on the lenses.
Cunningham explicitly shows integrating a photonic crystal into protective eyewear (¶18, Claim 85), i.e. stacked on the lenses in order to absorb blue light (Claim 85).
Zhang in the protective eyeglasses of Cunningham and thus obtained a predictable protection result. 
Regarding claim 18, Zhang teaches the display panel according to claim 13, Zhang teaches (¶71) that n1 = 2.096, n2 = 1.38, and ¶74, da + db = 100-200nm, and quarter wavelength thickness for, e.g. the wavelengths of Fig. 4, thus providing overlapping and/or close ranges but does not explicitly show wherein the refractive index of each of the first dielectric layers is ni, the thickness of each of the first dielectric layers is hi, the refractive index of each of the second dielectric layers is n2, the thickness of each of the second dielectric layers is h2, n1*hi=n2*h2=lambda/4, and lambda is in a range of 440 nm to 455 nm; the refractive index of each of the first dielectric layers is in a range of 1.8 to 2.0, the refractive index of each of the second dielectric layers is in a range of 1.3 to 1.5, the thickness of each of the first dielectric layers is in a range of 55 nm to 60 nm, and the thickness of each of the second dielectric layers is in a range of 75 nm to 85 nm.
However, the selection of suitable materials toward achieving an intended purpose is prima facie obvious. MPEP 2144.07. Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, as above with respect to claim 1, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Benefit of optimizing the material layers vis-à-vis their refractive indices and thickness amount to engineering the band gap (inherently including lambda) of the photonic crystal filter in accordance with the teachings of Zhang (¶67-69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with results effective high and low index materials and their thickness according to the teachings of Zhang and thereby achieved the claimed ranges, e.g. for the purpose of attaining a desired photonic band gap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872